Citation Nr: 1739340	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 10 percent disabling prior to August 21, 2012, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that on his substantive appeal, the Veteran requested a video conference hearing. However, in an October 2015 letter, the Veteran's representative withdrew that request.  See 38 C.F.R. § 20.702(e) (2016).

These matters were previously before the Board in February 2016, when they were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An April 17, 2017 VA treatment record indicates that the Veteran had a follow up appointment scheduled on May     3, 2017 and a March 22, 2017 treatment record indicates that the Veteran should return for a follow up mental health appointment in July 2017.  VA treatment records subsequent to April 24, 2017 have not been associated with the claims       file.  Additionally, a February 3, 2015 VA treatment record indicates that fee basis emergency room records from Citrus Memorial Hospital from October 30, 2008 were scanned into VistA Imaging.  However, the referenced records have not       been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be     obtained if the material could be determinative of the claim).

There also appear to be outstanding private treatment records. Specifically, various VA treatment records indicate that the Veteran received treatment from a private doctor and at "Mathur" Air Force Base (AFB).  The Board assumes that the reference to "Mathur" AFB was a typographical error and was intended to refer         to Mather AFB.  To date, records from these providers have not been associated with the claims file.  On remand, reasonable efforts should be taken to obtain any relevant private treatment records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain VA treatment records dating since April 24, 2017, as well as the VistA Imaging records referenced in the February 3, 2015 VA treatment record, and associate them with the claims file.

2.  Ask the Veteran to provide a completed release form with the names and addresses of all psychiatric care providers who have provided mental health treatment,       to include his private primary care provider, private mental health provider, and Mather Air Force Base.    After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified       of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




